        Case 1:19-mj-00210-GMH Document 1-1 Filed 08/07/19 Page 1 of 1



                                  STATEMENT OF FACTS

        On Tuesday, August 6, 2019 at approximately 4:30 p.m., members of the United States
Park Police (USPP), Narcotics and Vice Unit (NVU), Crime Patrol Unit (CPU), and Major
Crimes Unit (MCU) were on patrol in the area of Southern Avenue and Wheeler Road, SE in
Washington, D.C. Officers observed a gray Volkswagen vehicle bearing D.C. tags FP9741
traveling northbound in the 2200 block of Southern Avenue Southeast in Washington, D.C. The
vehicle failed to signal when changing lanes and changed lanes within an intersection. The
officers conducted a traffic stop for the violations in the 2200 block of Southern Avenue
Southeast.

       Officers approached the vehicle and made contact with the occupants of the vehicle. The
vehicle was occupied by the owner in the driver’s seat and an individual later identified as
Demonta Calloway (Defendant Calloway) in the front passenger seat. Upon contact, officers
immediately detected the odor of raw marijuana emanating from the vehicle. Officers had both
occupants exit the vehicle. As Defendant Calloway exited the vehicle, Sergeant Joseph Hayes
observed a large bulge near the groin area of Defendant Calloway, who was wearing tight fitting
sweatpants. Sergeant Hayes completed a pat down of Defendant Calloway and immediately
recognized a firearm in Defendant Calloway’s groin area near his left leg. A firearm was
recovered from Defendant Calloway’s groin area. Defendant Calloway was placed under arrest.

       The firearm recovered was determined to be a black in color Sig Sauer P365 .9 millimeter
semi-automatic handgun with a serial number of 66A031036, loaded with one (1) round in the
chamber and ten (10) rounds in a ten (10) round capacity magazine.

        A criminal history check of Defendant Calloway through the National Crime Information
Center confirmed that the defendant had a prior felony conviction for Assault with a Dangerous
Weapon-Gun in the Superior Court for the District of Columbia, docket number 2014 CF3
012859 as well as a prior conviction for Carrying a Pistol without a License in the Superior
Court for the District of Columbia, docket number 2013 CF2 000492. Both of these crimes are
punishable by more than one year in the District of Columbia. Before filing this complaint, the
officer reviewed at least one computer printout of the defendant’s criminal history and it showed
that the defendant had been convicted of such crimes. There are no firearms manufactured in the
District of Columbia.

                                             _________________________________
                                             OFFICER ANDREW KENESS
                                             UNITED STATES PARK POLICE


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF AUGUST, 2019.


                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
